The Court
(nem. con.) granted a new trial because the false pretences, if made at all, were not made in this county ; and the bills were accepted and paid by the prosecutor, in Baltimore.
Morsell, J.,
was inclined to think that if the'money was obtained by the defendant in this county, it was sufficient to sustain the indictment.
Thruston, J.,
was of opinion that if the false pretences were not made in this county, the prosecution could not be supported.
Cranch, C. J.,
was inclined to the opinion, that all the facts necessary to constitute the offence must have occurred in this county.